DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 9 and 18-20 remain withdrawn from further examination, and their status identifiers should indicate as such in the claims listing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 23 recite the limitation “the brightness” in the last two lines.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 14-17, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0073190), of record.

Regarding claim 1, Zhang discloses a terminal (see Figs. 3-11), comprising:
a display screen (120) comprising a sensor area (area with orthographic projection of 190), the sensor area being a transparent display area (e.g., 1242, Fig. 7) on the display screen (paras. [0053, 0055-0057, 0062-0063]);
a sensor (190) disposed below the display screen (120) (see Figs. 5-10), the sensor having a photosensitive portion (para. [0051]);
a color-changing layer (124) above the display screen (120) (see Figs. 5-7, 9); and
a controller (210) electrically connected to the color-changing layer (124) (para. [0055]),
wherein the photosensitive portion of the sensor (190) is within a first orthographic projection range of the sensor area (see Figs. 3-10; considered vertical/thickness direction of sensor 190), and the sensor area is within a second orthographic projection range of the color-changing layer (see Figs. 3-10; considered vertical/thickness direction of 190 to 124);
the transparent display area is transparent when the sensor is in operation (para. [0053]);
the color-changing layer (124) is configured to switch among a colorless state (step 102, Fig. 12; step 1022, Fig. 13), at least one intermediate state (steps 1023-1024, Fig. 13), and a colored state (step 103, Fig. 12) (paras. [0053, 0061, 0063, 0083-0095]); and
the controller (210) is configured to control, when a second condition is met (steps 101, Fig. 12, 1021, Fig. 13), the color-changing layer (124) to switch from the intermediate state to the colored state (see Figs. 12-13, paras. [0053, 0061, 0063, 0083, 0085, 0091, 0094-0095]), wherein the second condition comprises the color-changing layer (124) being currently in the intermediate state (steps 1023-1024, Fig. 13) and the terminal controlling the display screen to enter a screen-off state (1024, Fig. 13, para. [0095]).

Regarding claim 5, Zhang discloses wherein a front cover (128) and a touch layer (1322, Fig. 11, paras. [0076-0077]) between the front cover and the display screen (120) are above the display screen (see Figs. 5-10), and the color-changing layer (124) is on an upper surface or a lower surface of the touch layer, or inside the touch layer (see Figs. 5-11).

Regarding claim 7, Zhang discloses wherein the color-changing layer (124) is a thermochromic layer, an electrochromic layer or a thermoelectric mixed color-changing layer (para. [0052]).

Regarding claim 8, Zhang discloses wherein a control signal of the electrochromic layer is a direct current signal or an alternating current signal (paras. [0057-0059]).

Regarding claim 14, Zhang discloses wherein the sensor (190) comprises at least one of a camera, an ambient light sensor, a distance sensor or a light sensor fingerprint sensor (para. [0051]).

Regarding claim 15, Zhang discloses a terminal (see Figs. 3-11), comprising:  a display component (120+124), the display component comprising a display screen (120), a color-changing layer (124) disposed above the display screen (see Figs. 5-7, 9), and a controller (210) electrically connected to the color-changing layer (124) (para. [0055]), wherein
the color-changing layer (124) is configured to switch among a colorless state (step 102, Fig. 12; step 1022, Fig. 13), at least one intermediate state (steps 1023-1024, Fig. 13), and a colored state (step 103, Fig. 12) (paras. [0053, 0061, 0063, 0083-0095]); and
the controller (210) is configured to control, when a second condition is met (steps 101, Fig. 12, 1021, Fig. 13), the color-changing layer (124) to switch from the intermediate state to the colored state (see Figs. 12-13, paras. [0053, 0061, 0063, 0083, 0085, 0091, 0094-0095]), wherein the second condition comprises the color-changing layer (124) being currently in the intermediate state (steps 1023-1024, Fig. 13) and the terminal controlling the display screen to enter a screen-off state (1024, Fig. 13, para. [0095]).

Regarding claim 16, Zhang discloses wherein the color-changing layer (124) covers an entire area of the display screen (see Figs. 3-7, 9 and para. [0055]).

Regarding claim 17, Zhang discloses wherein the terminal further comprises a sensor (190) below the display screen (120), the sensor (190) having a photosensitive portion (para. [0051]); the color-changing layer (124) covers a sensor area of the display screen (see Figs. 3-10); the photosensitive portion of the sensor (190) is within a first orthographic projection range of the sensor area (see Figs. 3-10; considered vertical/thickness direction of sensor 190); and the sensor area is within a second orthographic projection of the color-changing layer (see Figs. 3-10; considered vertical/thickness direction of 190 to 124).

	Regarding claim 21, Zhang discloses wherein the controller (210) is configured to control, when a fourth condition is met (steps 101, Fig. 12, 1021, Fig. 13), the color-changing layer (124) to switch from the intermediate state to the colorless state (see Figs. 12-13, paras. [0053, 0061, 0063, 0083, 0084, 0091-0092, 0094-0095]), wherein the fourth condition comprises the color-changing layer (124) being in the intermediate state (steps 1023-1024, Fig. 13) and the sensor being activated (para. [0095]).
	
	Regarding claim 23, Zhang discloses wherein the controller (210) is configured to control, when a sixth condition is met (steps 101, Fig. 12, 1021, Fig. 13), the color-changing layer (124) to switch from the colored state to the intermediate state (see Figs. 12-13, paras. [0053, 0061, 0063, 0083, 0085, 0091, 0094-0095]), wherein the sixth condition comprises the display screen switching from the screen-off state to a screen-on state (steps 1023-1024, Fig. 13 to steps 101, 103, Fig. 12) and the brightness of the display screen being lower than a brightness threshold value (para. [0095]; brightness of a black display screen considered low).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0073190), as applied to claim 1 above, and further in view of Lee et al. (US 2019/0208044), of record.

Regarding claim 2, Zhang discloses wherein the display screen further comprises an organic light emitting diode (OLED) layer (para. [0050]).
Zhang fails to explicitly disclose wherein the display screen further comprises a polarizer layer, an encapsulation layer, the OLED layer, a drive circuit layer, a glass substrate layer and a light shielding layer arranged in sequence; an aligned opening area is on the polarizer layer, the glass substrate layer and the light shielding layer; and the sensor area is on the encapsulation layer, the OLED layer, and the drive circuit layer corresponding to the opening area.
However, Lee discloses a terminal (see Figs. 1-3), wherein the display screen (151) further comprises a polarizer layer (1513), an encapsulation layer (1514), the OLED layer (1515), a drive circuit layer (1516), a substrate layer (1517) and a protective layer (1518) arranged in sequence (see Figs. 2-3);
an aligned opening area (1520a) is on the polarizer layer (1513), the substrate layer (1517) and the protective layer (1518) (see Fig. 3); and
the sensor area (area with 140) is on the encapsulation layer (1514), the OLED layer (1515), and the drive circuit layer (1516) corresponding to the opening area (1520a) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display screen further comprises a polarizer layer, an encapsulation layer, the OLED layer, a drive circuit layer, a substrate layer and a protective layer arranged in sequence; an aligned opening area is on the polarizer layer, the substrate layer and the protective layer; and the sensor area is on the encapsulation layer, the OLED layer, and the drive circuit layer corresponding to the opening area, as in Lee, into the terminal of Zhang to form the display screen of a convenient, self-emissive display, and to provide the sensor within the display screen for effective sensing of external information onto the display.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substrate layer being a glass substrate layer, to use an obvious variant of a transparent, rigid material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate protective layer having light shielding capabilities for aesthetic quality.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0073190), as applied to claim 1 above, and further in view of Yang (US 2020/0213492), of record.

Regarding claim 22, Zhang discloses wherein the controller (210) is configured to control, when a fifth condition is met (steps 101, Fig. 12, 1021, Fig. 13), the color-changing layer (124) to switch from the colorless state to the intermediate state (see Figs. 12-13, paras. [0053, 0061, 0063, 0083, 0084, 0091-0092, 0094-0095]), wherein the fifth condition comprises the brightness of the display screen being lower than a brightness threshold value (para. [0095]; brightness of a black display screen considered low).
Zhang fails to explicitly disclose wherein the fifth condition comprises the sensor switching from being activated to being deactivated.
However, Yang discloses a terminal (see Figs. 1-25), wherein the fifth condition comprises the sensor (300) switching from being activated to being deactivated (para. [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the fifth condition comprises the sensor switching from being activated to being deactivated, as in Yang, into the terminal of Zhang for power-savings of the sensor when not in use.

Response to Arguments
Applicant’s arguments filed October 14, 2022 have been fully considered but they are not persuasive.  Applicant has amended independent claims 1 and 15 to include details related to a controller configured to switch the color-changing layer from an intermediate state to a colored state, and has argued that Zhang and Yang do not disclose these limitations.  However, upon further review of Zhang, Zhang discloses at least another state other than colorless and colored states (steps 1023-1024, Fig. 13).  Zhang also discloses various states of the device having different colors (para. [0063]), any of which could be considered as an intermediate state.  Zhang further discloses the controller controlling switching between the states as shown at least by the flow charts of Figs. 12 and 13.  Therefore, the previous grounds of rejection under 35 U.S.C. 102(a)(2) over Zhang have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896